Citation Nr: 1744423	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for left ankle disability, to include as secondary to right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the record.  In May 2017, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that his current right ankle disability is related to an in-service injury, consisting of a sprained ankle while playing basketball on the USS SYLVANIA. The Board notes that the Veteran made earlier statements that he hurt both ankles during service and/or that he injured the left and not the right ankle.  Even so, the Veteran clarified during his hearing testimony, and subsequently submitted evidence, that he injured his right ankle during active service, which in turn caused the left ankle disability.  The Veteran has not been provided a VA medical examination.  The record reveals that the Veteran has a current right ankle disability, diagnosed as post-traumatic arthritis and remote fracture.  Concerning an in-service injury or disease, the Veteran's service medical treatment records are unavailable.  However, the Veteran is considered competent and credible to attest to his right ankle sprain and submitted a statement from a fellow serviceman who noted that the Veteran told him that he had sprained ligaments and went to sick bay.  Thus, the Board finds that the in-service injury element is met.  Concerning any relationship between the in-service injury and the current disability, the Veteran testified that the symptoms started during service and worsened over the years.  Accordingly, the Board finds that a VA medical examination is required prior to adjudication of the claim for service connection for right ankle disability.  

In addition, the Veteran testified that he was treated at a hospital for his ankle injury during active service and reported post-service medical treatment.  On remand, the Veteran should be asked to provide the approximate dates of treatment and the name of the hospital where he was treated during active service and asked to complete authorization forms for each private medical treatment provider in order for VA to request such records on his behalf.

Further, as the claim for service connection for left ankle disability is inextricably intertwined with the claim for service connection for right ankle disability, the Board must defer adjudication of the claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA letter and ask him to identify all VA and non-VA medical providers from whom he has received treatment for the disabilities on appeal, which have not already been obtained, and to complete and return the requisite authorization forms for each identified private medical treatment provider.

Ask the Veteran to provide details regarding his treatment at a hospital during his period of active service and the approximate dates of treatment.  

2.  Schedule the Veteran for a VA medical examination concerning the claimed right ankle disability and left ankle disability.  The claims folder must be reviewed and the examiner must indicate that the review was completed. Following examination of the Veteran and review of the claims folder, address the following:  

*Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right ankle disability had its onset in active service or is otherwise related to active service.

*Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any left ankle disability had its onset in active service or is otherwise related to active service.

*Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any left ankle disability is proximately due to or aggravated by the right ankle disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for any opinion reached and the examiner must address the Veteran's statements regarding his ankle symptoms during active service and that he sprained ligaments while playing basketball.  

3.  After the above requested development, and any other necessary development, has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




